Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 1 of 17 PageID #: 1116




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


MAR’BELLA SANDOVAL, individually and )
on behalf of all others similarly situated, )
                                            )
         Plaintiff,                         )
                                            )
      v.                                    )                   Case No. 4:18-CV-01562 JAR
                                            )
SERCO, INC.,                                )
                                            )
         Defendant.                         )

                                MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff’s Opposed Motion for Conditional

Certification and Notice to Putative Class Members (Doc. No. 38) and Defendant’s Motion for

Denial of Plaintiff’s Motion for Court-Facilitated Notice, Accounting of Plaintiff’s

Communications with Putative Class Members, and Sanctions. (Doc. No. 64). The motions are

fully briefed and ready for disposition. 1

        I.      Background

        This is an action for overtime pay under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201-219 and the Missouri Minimum Wage Law (“MMWL”), Mo. Rev. Stat. §§

290.500, et seq. Defendant Serco, Inc. (“Serco”) is a multinational services company

headquartered in Virginia that serves primarily federal, state, and local governments.

(Collective/Class Action Complaint (“Compl.”), Doc. No. 1 at ¶ 20). Serco employs numerous

customer service or call-center employees across the nation who are responsible for speaking



1
  On May 8, 2019, the Court held a telephone status conference with counsel to discuss the definition of
the proposed class as well as the issue of sanctions.
                                                   1
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 2 of 17 PageID #: 1117




with and assisting customers of Serco’s clients. Plaintiff is a former Serco hourly call-center

employee. (Compl. at ¶ 11).

       Plaintiff brings Count I of her complaint as an “opt-in” collective action under the

FLSA, § 216(b), on behalf of “all hourly call-center employees who were employed by Serco,

Inc., anywhere in the United States, at any time from September 17, 2015 through the final

disposition of this matter.” (Compl. at ¶ 40). Count II is brought under the MMWL as a Federal

Rule of Civil Procedure 23 class action on behalf of “all hourly call-center employees who were

employed by Serco, Inc., in Missouri, at any time from September 17, 2016 through the final

disposition of this matter.” (Compl. at ¶ 69).

       Plaintiff alleges that she and the putative class members are required to start and log-in

to their computers, open and log-in to multiple different Serco computer programs, and ensure

that each program is running correctly - all of which can take up to twenty minutes - before they

are able to take their first phone call, which comes in as soon as their official shift starts.

(Compl. at ¶ 27). Plaintiff further alleges that Serco frequently required her and the putative

class members to assist customers after the end of their scheduled shifts, and to remain at their

computers during the lengthy shut-down process, activities which were performed after the

employees’ scheduled shifts had concluded. (Compl. at ¶ 28). As a result of Serco’s policy and

practice of requiring its employees to perform these start-up and shut-down tasks off-the-clock

and without pay before their scheduled shifts began, and after their scheduled shifts ended,

Plaintiff alleges that she and the putative class members were not compensated for all hours

worked. (Compl. at ¶¶ 3, 4, 26-34).




                                                 2
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 3 of 17 PageID #: 1118




          On November 21, 2018, Plaintiff filed her Motion for Conditional Certification and

Notice to Putative Class Members. (Doc. No. 38). In her motion, Plaintiff requests the Court

conditionally certify a collective action and authorize notice to the following class:

          All hourly call-center employees who worked for Serco, Inc. in the Affordable Care Act
          Division, anywhere in the United States, at any time in the preceding three years through
          the final disposition of this matter.

          Serco opposes certification on the grounds that Plaintiff has failed to (1) clearly define

the group of individuals she purports to represent; and (2) establish she is “similarly situated” to

the individuals she purports to represent. In further opposition, Serco argues that conditional

certification and court-facilitated notice would be improper because Plaintiff has already,

without this Court’s authorization, distributed notice before filing her motion. Serco notes that

by the time it filed its answer to Plaintiff’s complaint on November 9, 2018, 273 consent to join

forms had been filed by Plaintiff’s counsel. (See Doc. Nos. 9-19, 22-25, 27, 31, 34-36).

          On March 14, 2019, Serco filed a motion for denial of court-facilitated notice,

accounting of Plaintiff’s communications with the putative class, and sanctions, asserting that

Plaintiff’s counsel has been unilaterally contacting unrepresented individuals to solicit their

participation in this case. According to Serco, on February 17, 2019, an attorney at Plaintiff’s

counsel’s firm emailed the following communication to an unknown number of individuals:

          We have added an update to our case against Serco. You can find the update here,
          https://a2xlaw.com/active-cases/serco/ 2

2
    The firm’s web page provides the following information:

Overview
Case Title: Sandoval v. Serco, Inc.
Case No. 4:18-cv-01841

On September 17, 2018, we filed this collective action on behalf of all hourly call center employees of
Serco.

                                                    3
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 4 of 17 PageID #: 1119




       Please share this website with anyone you know who worked for Serco so they can
       complete the consent form linked at the bottom to join the case. Every person who
       joins makes the case stronger and pushes Serco to settle more quickly before more
       people join. Additionally, please take a moment to look at our other active cases.
       Oftentimes, wage violations like the one in this case are shared across the industry and
       you may find that you are eligible for another case we have against another employer
       you worked for.

       If you have already signed a consent form to join this case you do not need to complete
       another one. If your address, phone number, or other contact details have changed please
       email those changes to Team@a2xlaw.com with the subject line CHANGE OF
       CONTACT INFORMATION.
       …

       E-MAIL NOTICE - The information contained in this email is intended only for the
       individual or entity to which it is addressed. Its contents (which include any
       attachments) may contain confidential or privileged information or both. If you are not
       an intended recipient, you are prohibited from using, disclosing, disseminating, copying
       or printing its contents. If you received this email in error, please notify the sender and
       purge all copies from your system.




What is the Case about?
We filed this collective action against Serco in the U.S. District Court for the Eastern District of
Missouri for a class of hourly employees who were not paid for all hours worked.
The Case alleges that Serco violated the Fair Labor Standards Act by failing to pay employees for all
hours worked. Specifically, Serco does not pay employees for time spent booting up and logging into
their computers. Serco also does not pay employees for time spent performing post-shift duties.

Plaintiff believes that she and other hourly employees are entitled to recover unpaid wages, unpaid
overtime, interest on the unpaid wages, liquidated damages, attorney’s fees, and costs.

Who is Eligible for this Case?
Anyone who worked in a Serco call center as an hourly employee within the past three years is
potentially eligible for the Case.

How do I Join the Case?
You may join the Case by e-signing the Consent Form. You may also print out the form, sign it, and
mail it to our office at, 819 North Upper Broadway, Corpus Christi, TX 78401. It is important to sign
and return this form as quickly as possible because the time period for your recoverable wages will
depend on when this form is filed with the Court.

(Doc. No. 66-5).
                                                 4
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 5 of 17 PageID #: 1120




(Emphasis added). (Doc. No. 66-2). One of the recipients of this communication posted it to her

Facebook page on February 20, 2019. Serco argues this communication is misleading,

improper, and unethical, and a “perversion” of the court-facilitated notice process.

         II.   Discussion

   A. Motion for conditional certification

         Section 7 of the FLSA mandates that an employer may not subject non-exempt

employees to a work week in excess of forty hours, unless the employee is compensated for his

or her overtime with additional pay of at least one and one-half times his or her regular hourly

wage. 29 U.S.C. § 207. A collective action under the FLSA to recover overtime compensation

and liquidated damages may be maintained, “by any one or more employees for and in behalf of

himself or themselves and other employees similarly situated.” 29 U.S.C. § 216(b). Unlike a

Rule 23 class action, a collective action under the FLSA is pursued on an “opt-in” basis,

requiring employees to provide their consent in writing to join the action. Id.; Murphy v.

Ajinomoto Windsor, Inc., No. 1:15CV0120, 2017 WL 1194455, at *2 (E.D. Mo. Mar. 30,

2017).

         The FLSA does not define the term “similarly situated.” Kautsch v. Premier

Communications, 504 F. Supp. 2d 685, 689 (W.D. Mo. 2007). Moreover, the Eighth Circuit has

not yet decided the standard for determining whether employees are “similarly situated.”

District courts in this circuit, however, consistently apply a two-step analysis to the question of

conditional certification. See, e.g., Kennedy v. Boulevard Bank, No. 4:12CV40 JCH, 2012 WL

3637766, at *2 (E.D. Mo. August 22, 2012); Ondes v. Monsanto Co., No. 4:11CV197 JAR,

2011 WL 6152858, at *2 (E.D. Mo. Dec. 12, 2011); Perrin v. Papa John’s Intern., Inc. , No.

4:09CV1335 AGF, 2011 WL 4089251, at *2 (E.D. Mo. Sept. 14, 2011); Beasely v. GC Servs.

                                                5
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 6 of 17 PageID #: 1121




LP, 270 F.R.D. 442, 444 (E.D. Mo. 2010); and Littlefield v. Dealer Warranty Servs., LLC, 679

F. Supp. 2d 1014, 1016 (E.D. Mo. 2010).

       Under this two-step process, the plaintiff first moves for class certification at an early

stage in the litigation. Kautsch, 504 F. Supp. 2d at 688. A plaintiff’s burden when seeking

conditional certification is not onerous and the merits of a plaintiff’s claims are not considered.

Id. Plaintiffs can meet this burden by making a modest factual showing, based upon the

pleadings and affidavits, that the proposed class were victims of a single decision, policy, or

plan. Ondes, 2011 WL 6152858, at *3 (citations omitted). The plaintiff “need not show that

members of the conditionally certified class are actually similarly situated.” Dernovish v.

AT&T Operations, Inc., No. 09-0015-CV-W-ODS, 2010 WL 143692, at *1 (W.D. Mo. Jan. 12,

2010) (internal quotations and citation omitted). The Court will not make any credibility

determinations or findings of fact with respect to contradictory evidence presented by the

parties at this initial stage. Perrin, 2011 WL 4089251, *3 (citing Luiken v. Domino’s Pizza,

LLC, No. 09-516 (DWF/AJB), 2010 WL 2545875, at *2 (D. Minn. June 21, 2010)). “Once the

Court conditionally certifies the class, potential class members are given notice and the

opportunity to opt-in.” Id. (internal quotations and citation omitted).

       The second step of the process occurs when the defendant moves to decertify the class.

Ford, 2010 WL 1433455, at *3; Beasley, 270 F.R.D. at 444; Dernovish, 2010 WL 143692, at

*1. This typically is done after the close of discovery, when the Court has much more

information and is able to make a more informed decision. “If the claims are not similarly

situated, the Court decertifies the class and the opt-in plaintiffs are dismissed without

prejudice.” Garner v. Regis Corp., No. 03-5037, 2004 WL 5455905, at *2 (W.D. Mo. Aug. 5,



                                                 6
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 7 of 17 PageID #: 1122




2004) (citation omitted). It is under this general framework that the Court analyzes Plaintiff’s

motion to conditionally certify the class.

       Plaintiff argues that conditional certification is appropriate in this case because she and

the putative class members all worked as non-exempt hourly call-center employees, performing

the same or similar job duties, i.e., interacting with Serco’s customers by telephone for the

purpose of assisting individuals registering for insurance pursuant to the ACA. She submits

sworn declarations from herself and nineteen putative class members to that effect and notes

that 271 individuals from four different states have joined this lawsuit as opt-in plaintiffs

seeking to recover their unpaid wages and overtime compensation. 3 (Doc. No. 39 at 11).

       According to the declarations, Plaintiff and the putative class regularly worked an

additional one to two hours a week outside of their designated shifts to complete tasks necessary

to the performance of their jobs, but were not paid for this “off the clock” time. (See Doc. No.

40, Exhibit A at A1–A20, ¶¶ 9-11). Serco required Plaintiff and the putative class members to

arrive early so they could be “call ready” by the time their scheduled shifts began. (See id. at ¶¶

5). In order to do that, Serco required Plaintiff and the putative class members to arrive to work

at least fifteen (15) minutes early to successfully log-in to their computer systems and prepare

their phones to begin accepting calls. (See id.). Because Plaintiff and the putative class members

were required to assist customers until their scheduled shift ended, they could not begin the

process of shutting down their various systems until after their scheduled shift ended. (See id.).

This shut-down process can take approximately ten (10) minutes each day. (See id.). Although


3
 Plaintiff has filed another 31 consent to join forms during the pendency of her Motion for Conditional
Certification, including four filed in December 2018 (Doc. Nos. 46-47), eight filed in January 2019
(Doc. Nos. 52, 56-60), fifteen filed in February 2019 (Doc. Nos. 60-62), three in March 2019 (Doc. No.
63, 68-69), and one in April 2019 (Doc. No. 71), bringing the total number of opt-ins to 302.

                                                  7
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 8 of 17 PageID #: 1123




Plaintiff and the putative class members arrived to work before their scheduled shifts to start up

and log-in to their computer systems and regularly stayed after their scheduled shift time to log-

out and shut down their computer systems, they were not paid for this time. (See id. at ¶¶ 4–6).

Instead, they were only allowed to enter their scheduled shift hours on their daily time sheets.

(See id. at ¶ 7). Serco knew the actual hours worked by Plaintiff and the putative class members

because they had to swipe their badge card to access the building. In addition, Serco Team

Leaders monitored their work area and noted when they would arrive to work to begin setting

up their computer systems, and when they would leave at the end of the day. (See id. at ¶¶ 7–8).

When Plaintiff and the putative class members tried to include their pre- and post-shift time

worked, their respective Team Leaders forced them to alter their daily time sheets to include

only their scheduled shift times. (See id.). Plaintiff and the putative class members attest that

these practices and policies applied to all Call Employees at Serco call centers across the county

because “Serco regularly made it clear that its policies were made at the corporate level and that

strict compliance with its policies was necessary.” (See id. at ¶ 12).

       In opposition to conditional certification, Serco argues that Plaintiff has failed to clearly

define the group of individuals she purports to represent - “all hourly call-center employees who

worked for Serco, Inc. in the Affordable Care Act Division” - in such a way to allow the Court

to assess whether the putative class members are sufficiently similar to warrant conditional

certification. In particular, Serco contends that as defined, Plaintiff’s proposed class could

include individuals who did not handle calls and/or who perpetrated the alleged unlawful

conduct, such as “Team Leads.” (Doc. No. 48 at 10-11).

       Plaintiff replies that she seeks certification of Serco hourly employees who worked in

the four locations that processed ACA applications, such as the General Clerk 2, General Clerk

                                                 8
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 9 of 17 PageID #: 1124




3, Linguist, Production Control Clerk, and Quality Control Clerk, as well as those individuals

who are paid by the hour and required to submit their hours over the Deltek System. Plaintiff

does not seek to include supervisors, administrators, recruiters, human resources professionals,

trainers, or internal IT support employees in the putative class. (Doc. No. 50 at 2 n.1).

       Next, Serco argues that Plaintiff fails to demonstrate that she and the class are “similarly

situated” and that her form “fill-in-the-Defendant” declarations do not establish a common

unlawful policy or practice. (Doc. No. 48 at 12-19). Serco maintains that the broader evidentiary

record shows its Eligibility Support Workers (“ESWs”) performed different duties and worked

different hours based on their location, team and role, and that even within the same job title,

tasks varied based on person, team and the needs of the moment. (See, e.g., Declaration of Judy

Gowan, Doc. No. 48-3 at ¶¶ 4, 6, 7, 8, 9).

       Further, all Serco employees are required to accurately record their total hours worked

each day (see id. at ¶¶ 15-16), and that any request or suggestion to an employee to work hours

without reporting the time on their timesheets would be a clear violation of Serco policy (see id.

at ¶ 18; see also Declaration of Erin Heitland, Doc. No. 48-5 at ¶ 15 (“Employees are trained on

how to log and submit their time each day and workweek. The training makes clear that all

hours worked must be recorded and will be paid; there are no exceptions to this rule.”). In the

event an employee works more (or less) than their scheduled hours, the supervisor typically

works with the employee to provide a commensurate amount of time off (or extra work time) in

the same workweek. If the employee exceeds 40 hours for the workweek, however, the

employee is paid at the applicable rate. (Declaration of Robin Myers, Doc. No. 48-1 at ¶ 18).

Serco asserts that these policies and practices are borne out in written policies, training for new

employees, and communications by individual supervisors. (See id. at ¶¶ 21, 22; Declaration of

                                                 9
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 10 of 17 PageID #: 1125




Lawrence Woolever, Doc. No. 48-4 at ¶ 18). Serco also challenges Plaintiff’s credibility by

submitting her timesheets reflecting “numerous times [she] recorded fewer or greater than 8

hours of work in a given workday.” (See Heitland Declaration at ¶ 17).

       Lastly, Serco argues that Plaintiff’s allegations implicate individualized inquiries such as

whether and to what extent each employee worked off-the-clock overtime hours in a given

workweek, and whether a supervisor/manager was aware the employee was working off the

clock but nevertheless ignored the alleged off-the-clock activities, as well as claimant-specific

defenses, all of which highlights the impropriety of conditional certification. (Doc. No. 48 at 19-

20).

       Class members need not be identically situated to be similarly situated; the “similarly

situated” threshold requires only a modest factual showing. Murphy v. Ajinomoto Windsor,

Inc., No. 1:15-CV-0120-JAR, 2017 WL 1194455, at *4 (E.D. Mo. Mar. 30, 2017) (internal

citations omitted). Simply identifying differences between the parties is not enough to defeat a

motion for class certification at this stage of the proceedings. Id. Even if these differences may

affect Plaintiff’s ability to prove liability, the Court does not resolve factual disputes, decide

substantive issues going to the ultimate merits, or make credibility determinations at the

certification stage. Id. As long as Plaintiff provides a “colorable basis” for her claim that the

putative class members were victims of a single policy or plan, conditional certification is

appropriate. Chin v. Tile Shop, LLC, 57 F. Supp. 3d 1075, 1082-83 (D. Minn. 2014) (citation

omitted).

       Here, Plaintiff has satisfied her minimal burden of demonstrating that she and members

of the proposed class were subject to a company-wide policy improperly requiring them to

perform work off-the-clock and without pay and are thus similarly situated for purposes of

                                                10
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 11 of 17 PageID #: 1126




conditional certification. In Beasely, 270 F.R.D. at 445, for example, the court conditionally

certified a collective action involving call center employees where plaintiffs alleged that they

and the other members of the proposed class were required to perform some work, including but

not limited to booting up their computers and logging into one or more computer software

programs, without getting paid for it. Likewise in Dernovish, 2010 WL 143692 at *2, the court

conditionally certified a collective action involving call center telephone representatives being

required to log-in to computer systems before the start of their shifts, despite defendant’s

arguments that its written policies prohibited such practices and that its employees have

different mangers and job requirements. The court found these arguments went to the merits of

plaintiffs’ claims and that the plaintiffs had made an adequate showing of being similarly

situated because they were all required to log-in before they could work. See also Burch v.

Qwest Commc’ns Int’l, Inc., 500 F. Supp.2d 1181, 1188 (D. Minn. 2007) (granting conditional

certification of a nationwide class of call center employees, where plaintiffs alleged defendant

relied on a uniform system of time monitoring, based upon time logged into the phone system,

and plaintiffs submitted declarations from employees in five states making similar allegations,

despite substantial variation in the off-the-clock time claimed); Russell v. Illinois Bell

Telephone Co., No. 08C1871, 2008 WL 4191763, at *2-5 (N.D. Ill. Sept. 15, 2008) (granting

conditional certification where plaintiffs provided nearly 40 affidavits from employees at three

of four call centers, which reflected widespread view that employees are expected to work

uncompensated overtime, and rejecting defendant’s claim that differences in job duties and

practices at different centers defeat certification); Shabazz v. Asurion Insurance Service, No.

3:07-0653, 2008 WL 1730318, at *1, 4-5 (M.D. Tenn. Apr. 10, 2008) (granting conditional

certification to employees at call center who were not paid compensable time spent preparing

                                               11
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 12 of 17 PageID #: 1127




for work or finishing work as customer service representatives, claims representatives,

verification representatives, quality assurance coordinators, technical support representatives,

and/or any similar non-exempt hourly positions). Serco’s arguments are not entirely without

merit; however, they are better suited for summary judgment or decertification following

discovery, or at least where “discovery is largely complete and the matter is ready for trial.”

Huang v. Gateway Hotel Holdings, 248 F.R.D. 225, 227 (E.D. Mo. 2008).

      B. Notice to potential class members 4

          Plaintiff next asks the Court to authorize notice to the class, and requests a sixty day

notice period to return the consent forms as well as a reminder notice to be sent thirty days

before the expiration of the opt-in deadline. Plaintiff also asks that she be permitted to send

notice to all putative class members by first class mail and email, and that Serco be required to

post the notice in a conspicuous location in all break/lunch rooms at call centers where the

putative class members are employed. (Doc. No. 39 at 12-15).

          In response, Serco argues that Plaintiff has unilaterally undertaken the notice process, as

evidenced by the 273 consents to join filed in this case prior to Serco filing its answer, and

thereby preempted the Court’s ability to shape the delivery of notice. On this basis alone, Serco

argues the Court should deny Plaintiff’s request for court-authorized notice. 5 (Doc. No. 48 at



4
    Plaintiff’s proposed class notice is docketed as Doc. No. 40-1.
5
  Serco also argues that Plaintiff should be required to neutralize and balance her proposed notice by,
inter alia, deleting the case caption - which creates the perception of judicial endorsement of the case;
adding language clarifying that the Court has taken no position with respect to Plaintiff’s claims; and
informing recipients that they may be responsible for Serco’s attorneys’ fees and costs if they do not
prevail. (Doc. No. 48 at 22-23). Further, because Plaintiff has failed to suggest that first class mail is
inadequate to effect notice, her request to send notice by email or post notice at Serco’s facilities should
be denied. (Id. at 23-24). Lastly, Serco argues that any notice should be sent by a third-party
administrator; that the notice period should be open for thirty days, not sixty days; and that a reminder
notice is unnecessary. (Id. at 24-25).
                                                      12
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 13 of 17 PageID #: 1128




20-21). To that end, Serco has filed a separate motion urging the Court to deny Plaintiff’s

motion for conditional certification and order her counsel to produce an accounting of all pre-

certification communications with putative class members. (Doc. No. 64 at 12). Alternatively,

Serco moves to strike all consent forms filed to date, dismiss the opt-in plaintiffs without

prejudice, and order that curative, court-approved notice be issued to the dismissed individuals

at Plaintiff’s counsel’s expense. (Id.) Serco also seeks the imposition of sanctions, including its

fees and costs incurred in bringing its motion and opposing Plaintiff’s motion for conditional

certification.

        “The FLSA requires that notice to potential plaintiffs be ‘accurate and timely,’ so that

potential plaintiffs ‘can make informed decisions about whether to participate.’” Martinez v.

Cargill Meat Solutions, 265 F.R.D. 490, 499 (D. Neb. 2009). “District courts have the authority

to manage the cases before them, and as part of that authority, the court supervises the

notification process for ‘opt-in’ collective actions.” Id. (citing Hoffmann–La Roche Inc. v.

Sperling, 493 U.S. 165, 170 (1989)). “Allowing district courts to approve the content and

method of disseminating notice to potential class members ensures that the notices are timely,

accurate, and informative; avoids later disputes over the form and content of unsupervised

notices; serves the goal of avoiding duplicative suits; and facilitates expeditious disposition by

entry of progression orders with “opt-in” deadlines.” Hoffmann–La Roche, 493 U.S. at 172.

        Although communicating with putative class members is not an ethical violation per se,

here, Plaintiff’s counsel prematurely and unilaterally distributed notice to current and former

Serco employees about this lawsuit and their opportunity to join through targeted ads on

Facebook and on their website. A subsequent email by Plaintiff’s counsel to an unknown

number of individuals provided a link to counsel’s website and asked putative class members to

                                                13
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 14 of 17 PageID #: 1129




“share this website with anyone you know who worked for Serco so they can complete the

consent form linked at the bottom to join the case.” The email was then posted on a public

Facebook page. The actions of Plaintiff’s counsel in distributing notice of this action to

potential plaintiffs in this manner are clearly a concerted effort to circumvent the established

notification procedure for opt-in collective actions.

       Moreover, the communications from Plaintiff’s counsel are inaccurate and misleading in

that they suggest that any Serco employee may participate in the lawsuit, regardless of the

position they held or time period in which they worked for Serco. Counsel’s statement that

“[e]very person who joins makes the case stronger and pushes Serco to settle more quickly

before more people join in,” implies that putative class members need only sign the consent

form and join the case in order to receive compensation from a forthcoming settlement. These

statements are clearly at odds with the purpose of the notification process, i.e., to provide fair

information approved by the Court from which potential class members can determine whether

to opt-in. The Court will, therefore, grant Serco’s motion insofar as it seeks to strike all consent

to join forms filed to date and dismiss those opt-in plaintiffs without prejudice.

       The Court further finds the circumstances of this case warrant equitable tolling of the

FLSA’s statute of limitations for these plaintiffs who, through no fault of their own, opted-in

based on information provided them that was not approved by the Court. See Struck v. PNC

Bank N.A., 931 F. Supp. 2d 842, 846 (S.D. Ohio 2013) (Typically, “equitable tolling applies

only when a litigant’s failure to meet a legally-mandated deadline unavoidably arose from

circumstances beyond that litigant’s control.”). The Court will also require Plaintiff to issue a

curative notice to these opt-in plaintiffs informing them that (i) their consents to join were

stricken because they were provided with information about this lawsuit that was not approved

                                                14
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 15 of 17 PageID #: 1130




by the Court and thus potentially misleading; and (ii) they will be receiving a new notice,

approved by the Court. Finally, the Court has determined that Serco has incurred attorney’s fees

and costs in pursuing its motion for sanctions that but for the conduct of Plaintiff’s counsel

would not have been incurred. The Court will reserve ruling on whether to impose a monetary

sanction to be paid by Plaintiff’s counsel.

        III.    Conclusion

        In accordance with the rulings herein, Plaintiff’s motion for conditional certification and

notice to putative class members will be granted in part and Serco’s motion for denial of court-

facilitated notice, accounting of Plaintiff’s communications with putative class members, and

sanctions will be granted in part.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s Opposed Motion for Conditional

Certification and Notice to Putative Class Members [38] is GRANTED in part, and the Court

conditionally certifies a class of:

        SERCO HOURLY EMPLOYEES WHO WORKED IN THE FOUR LOCATIONS
        THAT PROCESSED AFFORDABLE CARE ACT APPLICATIONS, SUCH AS
        THE GENERAL CLERK 2s, GENERAL CLERK 3s, LINGUISTS,
        PRODUCTION CONTROL CLERK, AND QUALITY CONTROL CLERK AND
        THOSE INDIVIDUALS WHO ARE PAID BY THE HOUR AND MUST TURN IN
        THE HOURS OVER THE DELTEK SYSTEM.

        IT IS FURTHER ORDERED that Plaintiff Mar’Bella Sandoval is conditionally

authorized to act as class representative.

        IT IS FURTHER ORDERED that the Law Offices of Thomas E. Kennedy, III, L.C.

and Anderson Alexander, PLLC, are authorized to act as class counsel.




                                                15
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 16 of 17 PageID #: 1131




        IT IS FURTHER ORDERED that as it relates to notice to the putative class members,

Plaintiff’s Opposed Motion for Conditional Certification and Notice to Putative Class Members

[38] is DENIED.

        IT IS FURTHER ORDERED that Defendant’s Motion for Denial of Plaintiff’s Motion

for Court-Facilitated Notice, Accounting of Plaintiff’s Communications with Putative Class

Members, and Sanctions [64] is GRANTED in part.

        IT IS FURTHER ORDERED that all Opt-In Plaintiffs’ consent forms filed as of the

date of this Order are STRICKEN and all Opt-In Plaintiffs are DISMISSED without prejudice.

        IT IS FURTHER ORDERED that the statute of limitations for each of these Opt-In

Plaintiffs shall be tolled from the date of this Order to the close of the class notice period to

allow for refiling if they so choose; at the conclusion of that period, the statute of limitations

will commence running against the claims of the Opt-In Plaintiffs.

        IT IS FURTHER ORDERED that Plaintiff shall, within seven (7) days of the date of

this Order, submit a proposed curative notice to Defendant. Defendant shall have seven (7) days

to respond. Thereafter, the parties shall have five (5) days to file a joint agreed upon curative

notice with the Court for its approval. In the event they cannot agree, Plaintiff shall submit her

proposed curative notice and Defendant shall submit its objections to that notice for the Court’s

consideration. Once the Court has approved the curative notice, class counsel shall have

twenty-one (21) days to disseminate the curative notice to all opt-in plaintiffs dismissed from

this action.

        IT IS FINALLY ORDERED that following the curative notice period, Plaintiff shall

have seven (7) days to submit a new proposed class notice and consent form to Defendant.

Defendant shall have seven (7) days to respond. Thereafter, the parties shall have five (5) days

                                               16
Case: 4:18-cv-01562-JAR Doc. #: 73 Filed: 05/10/19 Page: 17 of 17 PageID #: 1132




to file a joint agreed upon class notice with the Court for its approval. In the event they cannot

agree, Plaintiff shall submit her proposed class notice and Defendant shall submit its objections

to that notice for the Court’s consideration. The Court will then issue an order regarding notice

to the class.

Dated this 10th day of May, 2019.

                                                     ________________________________
                                                     JOHN A. ROSS
                                                     UNITED STATES DISTRICT JUDGE




                                               17
